10 Ill. App.3d 933 (1973)
295 N.E.2d 250
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
ISAAC IKE, Defendant-Appellant.
No. 72-133.
Illinois Appellate Court  Fifth District.
April 3, 1973.
Kenneth L. Jones, of Defender Project, of Mt. Vernon, (Edith James, of counsel,) for appellant.
Robert H. Rice, State's Attorney, of Belleville, for the People.
Affirmed as modified.
Mr. JUSTICE CREBS delivered the opinion of the court:
Isaac Ike plead guilty to the crime of armed robbery on November 4, 1971 in the Circuit Court of St. Clair County and was sentenced to a term of five to ten years concurrent with a sentence he was then serving.
 1 On this appeal the defendant contends that the trial court erred in over-ruling his motion for discharge. He had been found guilty on a separate charge on May 14, 1971 and sentenced on that charge June 2, 1971. Thus at the time of the motion for discharge 160 days had run *934 from the time of the jury's verdict but it was less than 160 days from the date of sentencing. The date of sentencing controls. Ill. Rev. Stat. 1971, ch. 38, sec. 102-14.
 2 Further a plea of guilty waives the right of a defendant to a speedy trial. People v. de Cola, 15 Ill.2d 527.
Defendant has alleged numerous other errors which we have considered and find to be without merit.
 3, 4 Under the authority of People v. Shadowens, 10 Ill. App.3d 450, defendant is entitled to be sentenced under the new criminal code, ch. 38, sec. 1005-8-1. Under the new code the minimum sentence would be four years unless there was a special finding. Since defendant is serving a longer concurrent term, we deem it a useless act to remand for a hearing and possible special finding in the trial court.
The minimum term of defendant's sentence is reduced to four years and with this modification judgment of the Circuit Court of St. Clair County is affirmed.
EBERSPACHER, P.J., and G. MORAN, J., concur.